Citation Nr: 9927501	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-07 900	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
postoperative residuals of radiculopathy of the cervical 
spine at C5-6.  

2.  The propriety of the initial rating assigned for the 
service-connected residuals of fracture of the right 5th 
metacarpal, currently evaluated as noncompensably disabling.  



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from May 1965 to July 
1967.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1997 decision of the RO.  



REMAND


The veteran contends, in essence, that he is entitled to 
service connection for postoperative residuals of 
radiculopathy of the cervical spine at C5-6.  He also claims 
that his service-connected residuals of fracture of the right 
5th metacarpal is severe enough to warrant a compensable 
rating.  

The veteran's claim of entitlement to a compensable rating 
for the service-connected residuals of fracture of the right 
5th metacarpal is well grounded in that it is not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
VA therefore has a duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether the affected part exhibited 
weakened movement, excess fatigability or incoordination.  
These determinations were to be expressed in terms of 
additional range of motion lost due to any pain, weakened 
movement, excess fatigability or incoordination.  Id.; See 
also 38 C.F.R. §§ 4.40, 4.45 (1998).  An examination should 
be conducted to fulfill these requirements.  

The Board also notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO should consider whether 
"staged" rating is warranted for the veteran's service-
connected residuals of fracture of the right 5th metacarpal.  

In regard to the issue of entitlement to service connection 
for postoperative residuals of radiculopathy of the cervical 
spine at C5-6, the Board notes that, where a claim is not 
well grounded, VA does not have a statutory duty to assist a 
veteran in developing facts pertinent to the claim.  While VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 1999) to advise a veteran of evidence needed to 
complete an application for a claim, this obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In March 1993, private medical records from the Greenville 
Hospital System revealed that the veteran had undergone an 
anterior cervical diskectomy, osteophytectomy and interbody 
fusion of the cervical spine at C5-6.  The veteran was 
diagnosed with painful left C6 radiculopathy secondary to 
spondylosis at C5-6.  

In May 1997, the veteran indicated that he had been told by 
doctors that his claimed continuous recoil of his rifle or 
the repeated striking of his head with his rifle in service 
could have been a factor in the development of his cervical 
spine disability.  The Board finds that the RO must inform 
the veteran of his obligation to submit all medical evidence 
which tends to support his claim of service connection.  

Thus, to ensure that all evidence potentially relevant to the 
veteran's claims is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the claimed cervical spine disorder since 
his discharge from service and for his 
service-connected residuals of fracture 
of the right 5th metacarpal since May 
1997.  In addition, the veteran should be 
instructed to submit all medical evidence 
which tends to support his assertions 
that he currently has cervical spine 
disability due to disease or injury which 
was incurred in or aggravated by service.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
residuals of fracture of the right 5th 
metacarpal.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated tests 
must be performed and the examination 
must include complete range of motion 
testing of the right 5th finger as it 
relates to the service-connected 
disability.  In addition to noting the 
range of motion of the right 5th finger, 
the examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
right 5th finger due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claims on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  The RO must 
also consider whether a staged rating is 
applicable, consistent with the Court's 
decision in Fenderson v. West, in regard 
to the service-connected residuals of 
fracture of the right 5th metacarpal.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

